Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 13-14, 19, 25-27, 32-33, 38, 41-42 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koc (US 20190000147 A1).
Regarding claim 1, Koc teaches a device for generating a vaping simulation, the device comprising (e.g. augmented reality device capable of receiving data from the e-cigarette 10 and providing some form of associated visualization- para. 86): a memory having stored thereon computer readable instructions; and at least one processor configured to execute the computer readable instructions (fig. 3) to, receive audio signals related to vaping of an e-vaping device from a microphone, determine vaping characteristics of the vaping based on the audio signals (e.g. comprise a microphone and access to processing means operable to detect the sound of exhalation. Similarly, the visualization device (400, 450) may comprise a camera and access to processing means operable to detect the removal of the e-cigarette 10 from the user's mouth, and/or the start of a visible plume of vapor being emitted from the user's mouth or nose. Other detection mechanisms may be envisaged that may operate separately or in combination with any of those described herein, including a heat detector to detect vapor exhaled by the user (optionally at a temperature above normal breath temperature) or similarly a humidity detector to detect vapor exhaled by the user (optionally at a local humidity above normal breath humidity); the normal values here may be assumed or calibrated to the user- para. 92, 95 and 130), generate a vaping simulation based on the determined vaping characteristics, and transmit the generated vaping simulation to a headset to be displayed on a display panel included in the headset (e.g. upon detecting the beginning of exhalation, the visualization device (400, 450) can then provide a visualization of a virtual plume of vapor, as described later herein. Optionally, the size and/or velocity (or some other feature, such as color) of the virtual reality vapor may be a function of the size of the original inhalation- para. 93 and 84-86).
Regarding claim 7, see the rejection of claim 1 above. Koc further teaches wherein the headset includes a smart device; and the at least one processor and a memory are included in the smart device (fig. 7-8).
Regarding claim 9, see the rejection of claim 1 above. Koc further teaches wherein the determined vaping characteristics include at least one of vaping duration (e.g. proxy indicators that inhalation of vapor from the e-cigarette has started or stopped- Koc: para. 89-92). Since the claim states “at least one of”, only one condition needs to be met.
Regarding claim 13, see the rejection of claim 1 above. Koc further teaches wherein the at least one processor is further configured to execute the computer readable instructions to transmit the generated vaping simulation to the headset such that the generated vaping simulation is displayed in an augmented reality (AR) mode, the AR mode including superimposing the generated vaping simulation over the headset's environment (e.g. FIG. 4 is a schematic diagram showing Bluetooth.RTM. Low Energy communications between an e-cigarette 10 and an application (app) running on a smartphone 400 or other suitable mobile communication device (tablet, laptop, smartwatch, etc)- para. 60 and fig. 4 and 8).
Regarding claim 14, see the rejection of claim 1 above. Koc further teaches wherein the at least one processor is further configured to execute the computer readable instructions to transmit the generated vaping simulation to the headset such that the generated vaping simulation is displayed in a virtual reality (VR) mode, the VR mode including displaying the generated vaping simulation in a generated virtual environment (e.g. It will be appreciated that the mobile communication device 400 is only an example of a remote device operating as a virtual reality device or augmented reality device capable of receiving data from the e-cigarette 10 and providing some form of associated visualization- para. 86).
Claim(s) 19 recite(s) similar limitations as claim(s) 1 above, but in system form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Koc teaches a system to carry out the invention (abstract).
Claim(s) 25-26 recite(s) similar limitations as claim(s) 7 above, but in system form. Therefore, the same rationale used in regards to claim(s) 7 is/are incorporated herein. Furthermore, Koc teaches a system to carry out the invention (abstract).
Regarding claim 27, see the rejection of claim 19 above. Koc further teaches at least one computer including the memory and the at least one processor, the at least one computer connected to the headset over a network (e.g. such a computer program may be transmitted via data signals on a network such as an Ethernet, a wireless network, the Internet, or any combination of these of other networks- para. 147 and figs. 3-4).
Claim(s) 32-33 recite(s) similar limitations as claim(s) 14 above, but in system form. Therefore, the same rationale used in regards to claim(s) 14 is/are incorporated herein. Furthermore, Koc teaches a system to carry out the invention (abstract).
Claim(s) 38 recite(s) similar limitations as claim(s) 1 above, but in method form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Koc teaches a method to carry out the invention (abstract).
Claim(s) 41 recite(s) similar limitations as claim(s) 7 above, but in method form. Therefore, the same rationale used in regards to claim(s) 7 is/are incorporated herein. Furthermore, Koc teaches a method to carry out the invention (abstract).
Claim(s) 42 recites similar limitations as claim(s) 1 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Koc teaches a computer readable medium (para. 147).
Claim(s) 45 recites similar limitations as claim(s) 7 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 7 is/are incorporated herein. Furthermore, Koc teaches a computer readable medium (para. 147).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-6, 8, 11-12, 15, 17, 20-24, 28, 30-31, 34, 36, 39-40 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koc (US 20190000147 A1) as applied to claim 1 above, in view of  in view of Kobal (US 20170196260 A1).
Regarding claim 2, see the rejection of claim 1 above. As can be seen above, Koc teach/es a virtual e-vaping simulation system using microphone data, but fails to teach wherein the at least one processor is further configured to execute the computer readable instructions to: receive sensor information related to the vaping of the e-vaping device from sensors of the e-vaping device; and wherein the determining the vaping characteristics of the vaping is further based on the sensor information.
In the same field of virtual smoking, Kobal teaches receive sensor information related to the vaping of the e-vaping device from sensors of the e-vaping device; and wherein the determining the vaping characteristics of the vaping is further based on the sensor information (e.g. through the combined use of the sensor 340, the sensor tracker 510 and the image generator 520, a virtual or augmented image can be formed, positioned and superimposed within a live environment for viewing by a smoker. The sensor 340 can operate based on any number of the following principles: electromagnetic, optical (video-metric), ultrasonic, mechanical linkage, gyroscopes, and accelerometers, etc. For example, microphones, tilt switches, proximity sensors, motion angle sensors, etc. can be used with the system- para. 49-50).
One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems simulate smoking/vaping.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Koc with the features of a microphone in the smoking device as taught by Kobal. The motivation would have been to provide a realistic simulation (para. 47).
Regarding claim 3, see the rejection of claim 1 above. Koc as modified by Kobal further teach determine spatial position information of the headset, the spatial position information including field of view information associated with the headset; and wherein the generating the vaping simulation is further based on the determined spatial position information (e.g. wherein the calculations for forming the virtual or augmented reality environment can incorporate information from the sensor tracker 510. Thus, through the combined use of the sensor 340, the sensor tracker 510 and the image generator 520, a virtual or augmented image can be formed, positioned and superimposed within a live environment for viewing by a smoker…microphones, tilt switches, proximity sensors, motion angle sensors, etc. can be used with the system…The sensor 340 can be used individually or in combination with other sensors 340 in order to provide additional data to the computer 500 controlling the creation of the virtual or augmented reality visualization. The sensor 340 is preferably a low latency, high accuracy measuring device as to the position and orientation of the items in the system. Sensors, as used within the system, can be placed on one or more of the HMDs, projectors, shutter glasses, display systems, cigarette models, projection surfaces, etc. –Kobal: para. 49-51). 
Regarding claim 4, see the rejection of claim 3 above. Koc as modified by Kobal further teach wherein the display panel is a screen installed in the headset (e.g. HMD 400- Kobal: para. 27 and fig. 2).
Regarding claim 5, see the rejection of claim 3 above. Koc as modified by Kobal further teach wherein the display panel is a screen of a smart device (Koc: fig. 7-8).
Regarding claim 6, see the rejection of claim 3 above. Koc as modified by Kobal further teach wherein the display panel includes at least one lens (Kobal: para. 27 and fig. 2).
Regarding claim 8, see the rejection of claim 2 above. Koc as modified by Kobal further teach wherein the received sensor information includes sensor information corresponding to a drawing of vapor from the e-vaping device; and the received audio signals includes audio signals corresponding to ejection of the drawn vapor recorded by the microphone (e.g. the virtual reality vapor may be a function of the size of the original inhalation- Koc: para. 86, 90 and 93; and Kobal: para. 59).
Regarding claim 11, see the rejection of claim 1 above. Koc as modified by Kobal further teach wherein the at least one processor is further configured to execute the computer readable instructions to: determine vapor volume information and strength of ejection information based on the determined vaping characteristics (e.g. Koc: para. 86, 90 and 93; and Kobal: para. 59).
Regarding claim 12, see the rejection of claim 3 above. Koc as modified by Kobal further teach wherein the at least one processor is further configured to execute the computer readable instructions to generate the vaping simulation by: calculating a vapor model for the vaping simulation based on a determination of vapor volume information, a determination of strength of ejection information, and the determined vaping characteristics; calculating virtual coordinate information of the calculated vapor model based on the determined vaping characteristics and the determined spatial position information of the headset, the determined spatial position information including spatial position information corresponding to a time when ejection of drawn vapor occurred and spatial position information corresponding to a time subsequent to the ejection of the drawn vapor; and generating the vaping simulation based on the calculated vapor model and the calculated virtual coordinate information (e.g. Koc: para. 86, 89-96 and 93; and Kobal: para. 49-51 and 59).
Regarding claim 15, see the rejection of claim 2 above. Koc as modified by Kobal further teach wherein the sensors of the e-vaping device includes at least one of a Bluetooth sensor (Koc: para. 51), a flow sensor (Kobal: para. 32-33), or a pressure sensor (Koc: para. 35); the at least one processor is further configured to execute the computer readable instructions to receive the sensor information related to the vaping of the e-vaping device such that data is received from the at least one of the Bluetooth sensor, the flow sensor, or the pressure sensor, the received data indicating a duration of time that the e-vaping device is engaged; and the determined vaping characteristics includes the received data (Kobal: para. 49-51 and 59). Since the claim states “at least one of”, only one condition needs to be met.
Regarding claim 17, see the rejection of claim 1 above. Koc as modified by Kobal further teach an olfactory stimulation device configured to produce an aroma or fragrance (e.g. Alternatively or additionally, the filter portion 310 includes additives, such as releasable flavorants and/or aromas to provide a smoker with experiences of taste and/or smell sensations in addition to the visual sensations- Kobal: para. 29).
Claim(s) 20-24 recite(s) similar limitations as claim(s) 2-6 above, but in system form. Therefore, the same rationale used in regards to claim(s) 2-6 is/are incorporated herein. Furthermore, Koc teaches a system to carry out the invention (abstract).
Claim(s) 28 recite(s) similar limitations as claim(s) 8 above, but in system form. Therefore, the same rationale used in regards to claim(s) 8 is/are incorporated herein. Furthermore, Koc teaches a system to carry out the invention (abstract).
Claim(s) 30-31 recite(s) similar limitations as claim(s) 11-12 above, but in system form. Therefore, the same rationale used in regards to claim(s) 11-12 is/are incorporated herein. Furthermore, Koc teaches a system to carry out the invention (abstract).
Claim(s) 34 recite(s) similar limitations as claim(s) 15 above, but in system form. Therefore, the same rationale used in regards to claim(s) 15 is/are incorporated herein. Furthermore, Koc teaches a system to carry out the invention (abstract).
Claim(s) 36 recite(s) similar limitations as claim(s) 17 above, but in system form. Therefore, the same rationale used in regards to claim(s) 17 is/are incorporated herein. Furthermore, Koc teaches a system to carry out the invention (abstract).
Claim(s) 39-40 recite(s) similar limitations as claim(s) 2-3 above, but in method form. Therefore, the same rationale used in regards to claim(s) 2-3 is/are incorporated herein. Furthermore, Koc teaches a method to carry out the invention (abstract).
Claim(s) 43-44 recites similar limitations as claim(s) 2-3 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 2-3 is/are incorporated herein. Furthermore, Koc teaches a computer readable medium (para. 147).
Claim(s) 18 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koc (US 20190000147 A1) in view of Kobal (US 20170196260 A1) as applied to claim 17 above, in view of Liu (US 20160374401 A1). 
Regarding claim 18, see the rejection of claim 17 above. As can be seen above, Koc as modified by Kobal teach/es all the limitations of claim 18 except wherein the olfactory stimulation device is further configured to produce the aroma or fragrance based on personalized vaping parameters.
In the same field of simulated smoking, Liu teaches wherein the olfactory stimulation device is further configured to produce the aroma or fragrance based on personalized vaping parameters (e.g. During the smoking process, if the user feels that the smoke currently taken in tastes good, and wishes to continue taking the smoke with the current flavor and not to switch to other flavors, the user may press the third setting switch K1 provided on the electronic cigarette body. For example, when taking in smoke with different flavors sequentially or randomly, if the user feels that the mint-flavored smoke currently taken in suits his/her taste, the user may press the third setting switch K1, so that the heating wire configured to vaporize the mint-flavored electronic cigarette oil continues vaporizing this electronic cigarette oil when the user continues smoking, and the heating wires configured to vaporize the electronic cigarette oil with other flavors does not operate any more- para. 219-222). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Koc as modified by Kobal with the features of personalized taste as taught by Liu. The motivation would have been to give the greatest pleasure possible to the use.
Claim(s) 37 recite(s) similar limitations as claim(s) 18 above, but in system form. Therefore, the same rationale used in regards to claim(s) 18 is/are incorporated herein. Furthermore, Koc teaches a system to carry out the invention (abstract).

Allowable Subject Matter
Claim(s) 10, 16, 29 and 35 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160363567 A1	Blackley; Jonathan Seamus	Vapor Device For Stressing And Analyzing Compounds
US 20130340775 A1	Juster; Bernard et al.	APPLICATION DEVELOPMENT FOR A NETWORK WITH AN ELECTRONIC CIGARETTE
US 20130319439 A1	Gorelick; Joseph G. et al.	DIGITAL MARKETING APPLICATIONS FOR ELECTRONIC CIGARETTE USERS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613